     Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.728 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RENEE WALKER,                                       Case No.: 3:19-cv-723-L-BGS
12
                                        Plaintiff,       CLASS ACTION
13
     v.                                                  ORDER DENYING DEFENDANT’S
14
                                                         SPECIAL MOTION TO STRIKE
15
16   NESTLE USA, INC.,

17
                                      Defendant.
18
19         Pending before the Court in this putative consumer class action alleging deceptive
20   product labeling is Defendant’s special motion to strike (doc. no. 18). Plaintiff filed an
21   opposition and Defendant replied. The Court decides the motion on the briefs without
22   oral argument. See Civ. L. R. 7.1(d.1). For the reasons stated below, Defendant’s motion
23   is denied.
24   I.    BACKGROUND
25         According to the operative complaint, Defendant is one of the largest food and
26   beverage companies in the world and purchases approximately 414,000 tons of cocoa
27   annually. Plaintiff claims that the statements on Defendant’s chocolate product
28   packaging are deceptive because they falsely lead consumers to believe that the products

                                                     1
                                                                                   3:19-cv-723-L-BGS
         Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.729 Page 2 of 8



 1   were produced in accordance with environmentally and socially responsible standards,
 2   when they were not. (Doc. no. 15 (“FAC”) at 3.)1 This includes references to the “Nestle
 3   Cocoa Plan,” “UTZ Certified” and “Sustainably Sourced,” and representations that
 4   Defendant “Support[s] farmers” and “help[s] improve the lives of []cocoa farmers.” (Id.
 5   at 4, 6.) Plaintiff alleges she purchased Defendant’s chocolate products in reliance on the
 6   social and environmental benefits prominently featured on the packaging and would not
 7   have purchased them had she known they were false. (Id. at 3-4.) According to Plaintiff,
 8   the labels are deceptive because Defendant sources its cocoa from West African cocoa
 9   plantations which rely on child labor and child slave labor, and which contribute to
10   deforestation and use other practices harmful to the environment. (Id. at 2, 4-5, 7-16.)
11            Plaintiff alleges violations of the California Consumer Legal Remedies Act, Cal.
12   Civ. Code §§ 1750, and the Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200,
13   et seq., on her own behalf as well as on behalf of a putative nationwide class. She seeks
14   damages and injunctive relief. On behalf of the putative class she also seeks monetary
15   relief in the form of restitution and disgorgement, as well as injunctive relief. The Court
16   has jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d). Defendant
17   moves for dismissal pursuant to California Civil Procedure Code § 425.16 (“Anti-SLAPP
18   Law”).2
19   II.      DISCUSSION
20            California legislature enacted the Anti-SLAPP Law to stem "a disturbing increase
21   in lawsuits brought primarily to chill the valid exercise of the constitutional rights of
22   freedom of speech and petition for the redress of grievances." Cal. Civ. Proc. Code §
23
24
25   1
           All page citations in this Order refer to those generated by the court’s CM/ECF
     system.
26
     2
27         SLAPP is an acronym for "strategic lawsuits against public participation."
     Navellier v. Sletten, 29 Cal.4th 82, 85 & n.1 (2002).
28

                                                   2
                                                                                    3:19-cv-723-L-BGS
         Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.730 Page 3 of 8



 1   425.16(a). "[D]efendants sued in federal courts can bring anti-SLAPP motions to strike
 2   state law claims." Verizon Del., Inc. v. Covad Commc'ns Co., 377 F.3d 1081, 1091 (9th
 3   Cir. 2004).3
 4            Based on policy considerations, section 425.16 is construed broadly. Cal. Civ.
 5   Proc. Code § 425.16(a). Under the statute,
 6            [a] cause of action against a person arising from any act of that person in
              furtherance of the person's right of petition or free speech under the United
 7
              States Constitution or the California Constitution in connection with a public
 8            issue shall be subject to a special motion to strike, unless the court
              determines that the plaintiff has established that there is a probability that the
 9
              plaintiff will prevail on the claim.
10
11   Id. § 425.16(b)(1). Accordingly, ruling on an anti-SLAPP motion entails a two-step
12   process:
13            First, the court decides whether the defendant has made a threshold showing
              that the challenged cause of action is one arising from protected activity.
14
              The moving defendant's burden is to demonstrate that the act or acts of
15            which the plaintiff complains were taken in furtherance of the defendant's
              right of petition or free speech . . .. If the court finds such a showing has
16
              been made, it then determines whether the plaintiff has demonstrated a
17            probability of prevailing on the claim.
18
19   Equilon Enters. v. Consumer Cause, Inc., 29 Cal.4th 53, 67 (2002) (internal quotation
20   marks, citations and brackets omitted).
21            In response to a “disturbing abuse” of the Anti-SLAPP Law, the California
22   legislature subsequently enacted two exemptions, Cal. Civ. Proc. Code § 425.17(a),
23   including the “commercial speech exemption,” L.A. Taxi Cooperative, Inc. v.
24   Independent Taxi Owners Assoc., 239 Cal. App. 4th 918, 930 (2015) (citing Cal. Civ.
25   Proc. Code § 425.17(c)), relied upon by Plaintiff in her opposition. Whether the
26
27
     3
           Unless otherwise noted, internal quotation marks, alterations, citations, and
28   footnotes are omitted throughout.
                                                      3
                                                                                       3:19-cv-723-L-BGS
     Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.731 Page 4 of 8



 1   exemption applies goes to the issue whether the defendant has made a threshold showing
 2   under section 425.16(b) that the challenged cause of action is one arising from protected
 3   activity. Demetriades v. Yelp, Inc., 228 Cal. App. 4th 294, 308 (2014). However, the
 4   burden is on the plaintiff to show that the exemption applies. Id. As relevant here, §
 5   425.17(c) provides:
 6          Section 425.16 does not apply to any cause of action brought against a
            person primarily engaged in the business of selling or leasing goods . . .
 7
            arising from any statement or conduct by that person if both of the following
 8          conditions exist:
 9
            (1) The statement or conduct consists of representations of fact about that
10          person's . . . business operations, goods, or services, that is made for the
            purpose of . . . promoting, or securing sales or leases of . . . the person's
11
            goods or services, or the statement or conduct was made in the course of
12          delivering the person's goods or services.
13
            (2) The intended audience is an actual or potential buyer or customer, or a
14          person likely to repeat the statement to, or otherwise influence, an actual or
            potential buyer or customer . . . notwithstanding that the conduct or
15
            statement concerns an important public issue.
16
17   “The legislative history indicates this legislation is aimed squarely at false advertising
18   claims and is designed to permit them to proceed without having to undergo scrutiny
19   under the anti-SLAPP statute.” Demetriades, 228 Cal. App. 4th at 309.
20          Defendant contends that the statements on its Nestle Cocoa Plan website regarding
21   efforts to combat child and slave labor in West Africa and reduce the negative effect of
22   cocoa farming on the environment bring it into the scope of the Anti-SLAPP statute, Cal.
23   Civ. Proc. Code § 425.16(b), (e)(3)-(4), because they concern an issue of public interest.
24   (Doc. no. 18-1 at 14.) It further claims that the statements on product labels are
25   “inextricably intertwined” with the website content because they reference the website.
26   (Id. at 22, 29; doc. no. 25 at 7.)
27          Plaintiff counters that Defendant cannot make the threshold showing under the
28   Anti-SLAPP Law because the operative complaint is not challenging the content of

                                                   4
                                                                                    3:19-cv-723-L-BGS
         Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.732 Page 5 of 8



 1   Defendant’s website but only the deceptive statements on product labels. (Doc. no. 22
 2   (Opp’n”) at 12.) In addition, Plaintiff contends that the statements are expressly exempt
 3   from the Anti-SLAPP Law by the commercial speech exemption. (Id. at 13-15 (citing
 4   Cal. Civ. Proc. Code §425.17(c).)
 5            It is undisputed that Defendant is engaged primarily in the business of selling
 6   goods. The statements on its chocolate product labels include factual representations
 7   regarding the products and Defendant’s business operations as they relate to cocoa
 8   farming and its effect on the environment. The prominent placement of the statements on
 9   the product labels shows that the statements were made for the purpose of promoting or
10   securing sales of the products to potential buyers. Accordingly, Plaintiff’s deceptive
11   advertising claims fall within the commercial speech exemption.
12            Defendant nevertheless contends that the reference to the Nestle Cocoa Plan
13   website on the product labels makes the content of the website inextricably intertwined
14   with the product labels. As the relevant product package is depicted in the operative
15   complaint, the reference to the Nestle Cocoa Plan web address is included immediately
16   after the following statement: “Supporting farmers for better chocolate. The NESTLE
17   Cocoa Plan works with UTZ to help improve the lives of cocoa farmers and the quality of
18   their products. www.nestlecocoaplan.com.”4 (FAC at 7.) The statement is presented
19   below the “Nestle Cocoa Plan” logo. (Id.)
20            At this stage, "the court does not consider whether the complaint alleges a
21   cognizable wrong or whether the plaintiff can prove damages," "the court decides only
22   whether the claims arise from protected activity." Coretronic Corp. v. Cozen O'Connor,
23   192 Cal. App. 4th 1381, 1390, 1389 (2011). “[I]n deciding whether the ‘arising from’
24   requirement is met, courts should consider the elements of the challenged claim and what
25
26
27   4
           Nestle is a registered mark. UTZ is “a third-party certifier which holds itself out as
     the benchmark for the sustainable production of . . . cocoa.” (FAC at 6 (footnote
28   omitted).)
                                                    5
                                                                                    3:19-cv-723-L-BGS
     Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.733 Page 6 of 8



 1   actions by the defendant supply those elements and consequently form the basis for
 2   liability. . . . In other words, . . . the protected activity must supply elements of the
 3   challenged claim.” Rand Resources, LLC v. Carson, 6 Cal.5th 610, 621 (2019).
 4         Defendant’s argument that the content of its website is inextricably intertwined
 5   with the statements on the product label is unpersuasive for three reasons. First, the
 6   gravamen of Plaintiff’s false advertising claims is the contention that the product labels
 7   display deceptive statements. (See, e.g., FAC at 3 (“Nestle’s deceptive labeling misleads
 8   consumers into believing their products are procured in accordance with environmentally
 9   and socially responsible standards, when it knows they are not.”); see also id. at 6-7.)
10   The website content is not a part of Plaintiff’s false advertising claims, which attack
11   product labeling. (See Opp’n at 15.) Accordingly, the scope of Plaintiff’s legal claims is
12   limited to product labeling. Even if the website contained sufficient information to dispel
13   the allegedly deceptive message on the product labels, an issue as to which the Court
14   expresses no opinion, this would not undermine Plaintiff’s claims. See, e.g., Williams v.
15   Gerber Prods. Co., 552 F.3d 934, 939 (9th Cir. 2008) (“We disagree with the district
16   court that reasonable consumers should be expected to look beyond misleading
17   representations on the front of the box to discover the truth from the ingredient list in
18   small print on the side of the box.”); see also Brady v. Bayer Corp., 26 Cal. App. 5th
19   1156 (2018). Website content therefore does not supply the elements of Plaintiff’s false
20   advertising claims.
21         Second, the discussion of Defendant’s website in the complaint provides extensive
22   context and evidentiary support to Plaintiff’s claims. This does not alter the analysis
23   under the Anti-SLAPP Law. Even in the absence of the commercial speech exemption
24   under § 425.17(c), and even if the website content includes discussion of matters of
25   public interest as required by § 426.16(b)(1), an issue the Court does not decide herein, a
26   plaintiff’s inclusion of allegations as “evidentiary support or context for the claim” is not
27   sufficient to convert defendant’s commercial speech into constitutionally protected free
28   speech. See Rand Resources, 6 Cal.5th at 621.

                                                    6
                                                                                      3:19-cv-723-L-BGS
         Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.734 Page 7 of 8



 1            Finally, the reference to the website is included on the product label solely as a
 2   web address and immediately following statements intended to promote sales (see id. at
 3   7), thus demonstrating that the purpose of the website reference was the same -- to
 4   promote sales, as required by § 425.17(c). The product labels, including the reference to
 5   the website, “on their face were designed to further [Defendant’s] private interest” in
 6   increasing sales of its chocolate products. L.A. Taxi Cooperative, 239 Cal. App. 4th at
 7   929. Defendant’s product labels are not about environmental sustainability and labor
 8   conditions in general. They refer to Defendant’s environmental and labor-related
 9   business operations specifically. See id. at 928. Accordingly, in context, the reference to
10   the website does not negate the purely commercial statements on the product labels.5
11            Defendant’s reliance on Kronemyer v. Internet Movie Database, Inc., 150 Cal.
12   App. 4th 941 (2007), is unavailing. Kronemyer is distinguishable because the court
13   found that the defendant’s speech was not directed at sales, but was informative in nature,
14   and was therefore not commercial speech at all. Id. at 948-49.
15            Similarly, Defendant’s reliance on DuPont Merck Pharmaceutical Co. v. Super.
16   Ct. (Newman), 78 Cal. App. 4th 563 (2000), is unpersuasive. DuPont predates the
17   commercial speech exemption, which was enacted in 2003, as well as Kasky v. Nike, Inc.,
18   27 Cal.4th 939 (2002), which defined the legal standard for commercial speech in the
19   context of false advertising. The commercial speech exemption was drafted to track the
20   standard established in Kasky. JAMS, Inc. v. Super. Ct. (Kinsella), 1 Cal. App. 5th 984,
21   994 (2016). As relevant to Defendant’s contention that the reference to a web address
22   renders the statements on its product labels inextricably intertwined with the website
23   content, Kasky explained:
24            [S]tatements may properly be categorized as commercial notwithstanding
              the fact that they contain discussions of important public issues, and . . .
25
26
     5
27         If Plaintiff is successful in obtaining injunctive relief, such relief would apply to
     any deceptive statements on Defendant’s product labels and would not interfere with the
28   content of Defendant’s website. See Demetriades, 228 Cal. App. 4th at 312.
                                                     7
                                                                                     3:19-cv-723-L-BGS
     Case 3:19-cv-00723-L-DEB Document 31 Filed 06/17/20 PageID.735 Page 8 of 8



 1         advertising which links a product to a current public debate is not thereby
           entitled to the constitutional protection afforded noncommercial speech[.
 2
           A]dvertisers should not be permitted to immunize false or misleading
 3         product information from government regulation simply by including
           references to public issues.
 4
 5   27 Cal.4th at 957 (quoting Bolger v. Youngs Drug Products Corp., 463 U.S. 60, 67-68
 6   (1983).) Defendant’s inclusion of a web address on its product label therefore does not
 7   entitle its advertising statements to constitutional protection under the Anti-SLAPP Law.
 8         The Court finds § 425.16 does not apply to Plaintiffs’ claims because they are
 9   exempt by § 425.17(c). Accordingly, the Court need not consider the issues whether
10   Plaintiff’s claims are also exempt by § 425.17(b), and whether the parties met their
11   respective burdens under § 425.16(b)(1). Defendant’s motion is denied.
12         IT IS SO ORDERED.
13
14   Dated: June 16, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                                 3:19-cv-723-L-BGS
